Matter of Benson v Smith (2019 NY Slip Op 02222)





Matter of Benson v Smith


2019 NY Slip Op 02222


Decided on March 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, NEMOYER, AND CURRAN, JJ.


298 CAF 18-00746

[*1]IN THE MATTER OF JESSICA W. BENSON, PETITIONER-RESPONDENT,
vJAMES T. SMITH, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR RESPONDENT-APPELLANT.
RAYMOND P. KOT, II, WILLIAMSVILLE, FOR PETITIONER-RESPONDENT.
MARYBETH D. BARNET, MIDDLESEX, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Steuben County (Mathew K. McCarthy, A.J.), entered April 12, 2018 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner sole custody and placement of the subject child. 
It is hereby ORDERED that the case is held, the decision is reserved and the matter is remitted to Family Court, Steuben County, for further proceedings in accordance with the same memorandum as in Matter of Benson v Smith ([appeal No. 1] — AD3d — [Mar. 22, 2019] [4th Dept 2019]).
Entered: March 22, 2019
Mark W. Bennett
Clerk of the Court